Case 19-13448-VFP             Doc 1449      Filed 06/03/21 Entered 06/03/21 18:12:48                     Desc Main
                                           Document     Page 1 of 2

     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY

     Caption in Compliance with D.N.J. LBR 9004-1(b)

     GURBIR S. GREWAL
     ATTORNEY GENERAL OF NEW JERSEY
     25 Market Street, PO Box 093
     Trenton, NJ 08625-0093
     Attorney for New Jersey Department of Environmental
     Protection
     By: Buffy L. Wilson, Deputy Attorney General
          (609) 376-2740
          buffy.wilson@law.njoag.gov

     In Re:                                                          Case No.:      19-13448 (VFP)
          Tri Harbor Holdings Corporation (f/k/a Aceto
          Corporation), et al.,1
                                                                     Chapter:       11

                                      Liquidating Debtor.
                                                                     Judge:         Hon. Vincent F. Papalia

              RESPONSE IN SUPPORT OF PENDING APPLICATION FOR APPROVAL

              The New Jersey Department of Environmental Protection (“NJDEP”) respectfully submits

 to the Court this response in support of the pending application to approve the Consent Order that

 was lodged in this matter on February 22, 2021. The Consent Order addresses the liabilities of the

 Liquidating Debtors under the Comprehensive Environmental Response, Compensation, and

 Liability Act of 1980, 42 U.S.C. § 9601 et seq. (“CERCLA”) and the New Jersey Spill

 Compensation and Control Act (“Spill Act”), N.J.S.A. 58:10-23.11 to -23.24, (“Spill Act”) in

 connection with the Berry’s Creek Study Area (“BCSA”) operable unit of the Ventron/Velsicol

 Superfund Site, located in Bergen County, New Jersey and a 12.3-acre parcel of property located

 at 511 13th Street in Carlstadt, New Jersey (the “Carlstadt Property” or “Former Arsynco

 Facility”), collectively the “Sites”. The Consent Order provides for distributions of all remaining

 assets in the Estate available for distribution to holders of general unsecured claims, which assets



 1
     The Liquidating Debtors in these chapter 11 cases and the last four digits of each Liquidating Debtor’s taxpayer
     identification number are as follows: Tri Harbor Holdings Corporation (f/k/a Aceto Corporation) (0520); Tri
     Harbor Chemical Holdings LLC (f/k/a Aceto Agricultural Chemicals LLC, f/k/a Aceto Agricultural Chemicals
     Corporation) (3948); Tri Harbor Realty LLC (f/k/a Aceto Realty LLC) (7634); Kavod Pharmaceuticals LLC (f/k/a
     Rising Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.) (7959); Kavod Health LLC (f/k/a Rising Health,
     LLC) (1562); Kavris Health LLC (f/k/a Acetris Health, LLC) (3236); KAVACK Pharmaceuticals LLC (f/k/a
     PACK Pharmaceuticals, LLC) (2525); Arsynco, Inc. (7392) (“Arsynco”); and Acci Realty Corp. (4433).
Case 19-13448-VFP       Doc 1449     Filed 06/03/21 Entered 06/03/21 18:12:48             Desc Main
                                    Document     Page 2 of 2

 total approximately $539,000 (“the Remaining Assets”). The NJDEP, together with the United

 States, will receive all but $4,119.25 of the Remaining Assets. The distributions to the NJDEP

 and the United States concern the allowed general unsecured claims by the NJDEP and the United

 States for the recovery under CERCLA and/or the Spill Act of: (i) response costs incurred or to be

 incurred by the United States; and (ii) natural resource damages and assessment costs at the Sites.

        The NJDEP published notice of the proposed Consent Order in the New Jersey Register on

 March 15, 2021. 53 N.J.R. 434(a). That notice informed the public that comments concerning the

 proposed Consent Order could be submitted to the Chief of NJDEP’s Office of Natural Resource

 Restoration within sixty days thereof. The public comment period ended on May 14, 2021. No

 comments were received.

        The NJDEP believes that the proposed Consent Order is fair, reasonable, and consistent

 with the purposes of CERCLA and the Spill Act. Further, because the proposed Consent Order

 meets the legal standard for judicial approval of settlement agreements, as set forth in the United

 States’ Response in Support of Pending Application for Approval (Doc. 1448), the NJDEP

 respectfully supports the pending application before the Court to approve the proposed Consent

 Order as a final judgment.




                                          GURBIR S. GREWAL
                                          ATTORNEY GENERAL OF NEW JERSEY

 Date: June 3, 2021                    By: /s/ Buffy L. Wilson
                                          Buffy L. Wilson, Deputy Attorney General
